FILED
                              NOT FOR PUBLICATION                           OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANTO SENTOSO; ELLYNA                             No. 08-73641
TJONDROWALUJO,
                                                  Agency Nos.        A096-362-853
               Petitioners,                                          A072-865-160

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Manto Sentoso and Ellyna Tjondrowalujo, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying their applications

for asylum, withholding of removal, and relief under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481 &

n.1 (1992). “Whether the IJ complied with the BIA’s four procedural requirements

for a frivolousness finding is a question of law we review de novo.” Liu v. Holder,

640 F.3d 918, 928 (9th Cir. 2011). We deny the petition for review.

      The agency’s conclusion that petitioners knowingly filed frivolous asylum

applications is supported by a preponderance of the evidence in light of petitioners’

admission that Sentoso filed an asylum application containing false statements in

2003 and petitioners failed to correct the misstatements during their interview

before the Asylum Officer. See Ahir v. Mukasey, 527 F.3d 912, 918 (9th Cir.

2008). Accordingly, petitioners’ asylum claims fail.

      Even if petitioners testified credibly, substantial evidence supports the

agency’s finding that the beating and robberies Sentoso suffered, and the sexual

harassment and robbery of Tjondrowalujo, do not rise to the level of persecution.

See Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009). In addition, the

record does not compel the conclusion that petitioners have a clear probability of

future persecution, even under a disfavored group analysis, because they have not

demonstrated they would be singled out for harm. See Halim v. Holder, 590 F.3d

971, 979 (9th Cir. 2009). The record also does not compel the conclusion that


                                          2                                       08-73641
there is a pattern or practice of persecution of Chinese Christians in Indonesia. See

Wakkary, 558 F.3d at 1060-62. Accordingly, petitioners’ withholding of removal

claim fails.

       Finally, petitioners do not challenge the agency’s denial of CAT relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived).

       PETITION FOR REVIEW DENIED.




                                          3                                    08-73641